Order entered November 24, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01047-CV

                        MARK AND D'NELLA SHERBET, Appellants

                                                  V.

                                RAFAELLA BENDER, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-12935-I

                                              ORDER
       By order dated November 5, 2014, we granted court reporter Sheretta L. Martin’s request

to extend the time for filing the reporter’s record to November 14, 2014. To date, however, the

record has not been filed. Accordingly, we ORDER Ms. Martin to file the record within TEN

(10) DAYS. We expressly caution Ms. Martin that failure to comply with this order may result

in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Phyllis Lister Brown, Judge of the 162nd Judicial District Court of

Dallas County, Texas; Ms. Martin; and counsel for all parties.




                                                        /s/    CRAIG STODDART
                                                               JUSTICE